DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,789,438. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and Patent ‘438 claim

Regarding claim 1, a non-transitory computer readable medium comprising instructions stored therein that, when executed by one or more multi-core processors, cause said
one or more multi-core processors to perform the following acts: 
accessing from memory an image comprising a plurality of color channels;
for each color channel of the plurality of color channels, creating a grayscale version of
the color channel and creating an inverted greyscale version of the color channel;
locating, within the grayscale inverted version and the grayscale non-inverted version, image areas including an encoded signal, said locating yielding a plurality of located image areas;
generating one or more detectability measures corresponding to the encoded signal for
each of the plurality of located image areas;
for each color channel designating only one (1) located image area as a validation point based on one or more generated detectability measures for that color channel (see claim 1 of Patent ‘438);
and
generating information associated with a spatial location of each of the validation points
in the image.
Regarding claim 2, the non-transitory computer readable medium image of claim 1 in which said instructions further comprise instructions for 
generating a virtual sheet including markings identifying the spatial location relative to the
image for each of the validation points; and rendering the virtual sheet for printing;
Regarding claim 3, the non-transitory computer readable medium of claim 1 in which the encoded signal comprises a synchronization component and a message component, in which the one or more detectability measures comprise a first detectability measure comprising a measure corresponding to synchronization component, and a second measure comprising a measure corresponding to the message component;
Regarding claim 4, the non-transitory computer readable medium of claim 3 in which the message component comprises a plural-bit code;
Regarding claim 5, 
A non-transitory computer readable medium comprising instructions stored therein that, when executed by one or more multi-core processors, cause said one or more multi-core processors to perform the following acts: 
accessing  image data from memory, the image data comprising a plurality of color channels;
for each color channel of the plurality of color channels, creating a grayscale version of the color channel and creating an inverted greyscale version of the color channel;
establishing a virtual grid for each of the non-inverted versions and the inverted versions;
centered at each grid point of the virtual grid, determining whether an image area within the image data associated with that grid point includes an encoded signal, said determining yielding a plurality of image areas;
for grayscale versions including at least one image area, determining a center of an embedding tile associated with that at least one image area;
generating one or more detectability measures corresponding to each embedding tile;
for each color channel designating one (1) image area as a validation point based on one or more generated detectability measures for that color channel; and
generating information associated with a spatial location of each of the validation points in the image data (see claim 5 of Patent ‘438);
Regarding claim 6, the non-transitory computer readable medium of claim 5 in which said instructions further comprise instructions for generating a virtual sheet including markings identifying the spatial location relative to the image for each of the validation points; and rendering the virtual sheet for printing;
Regarding claim 7, the non-transitory computer readable medium of claim 5 in which the encoded signal comprises a synchronization component and a message component, in which the one or more detectability measures comprise a first detectability measure comprising a measure corresponding to synchronization component, and a second measure comprising a measure corresponding to the message component;
Regarding claim 8, the non-transitory computer readable medium of claim 7 in which the message component comprises a plural-bit code;
Regarding claim 9,
a non-transitory computer readable medium comprising instructions stored therein that, when executed by one or more multi-core processors, cause said one or more multi-core processors to perform the following acts: 
accessing image data comprising a plurality of color channels;
for each color channel of the plurality of color channels, locating image areas within the image data that include an encoded signal, said locating yielding a plurality of located image areas;
generating one or more detectability measures corresponding to the encoded signal for each of the plurality of located image areas;
determining whether the encoded signal can be decoded from each of the plurality of located image areas to obtain a plural-bit message component carried therein;
for each color channel selecting only one (1) located image area as a validation point based on one or more generated detectability measures for that color channel, and based on whether the one (1) located image area includes a decodable plural-bit message component; and
generating information associated with a spatial location of each of the validation points in the image data (see claim 14 of Patent ‘438);
Regarding claim 10, the non-transitory computer readable medium of claim 9 in which said instruction further comprised instructions for generating a virtual sheet including markings identifying the spatial location relative to the image for each of the validation points; and rendering the virtual sheet for printing;
Regarding claim 11, the non-transitory computer readable medium of claim 9 in which the encoded signal comprises a synchronization component and the plural-bit message component, in which the one or more detectability measures comprise a first detectability measure comprising a measure corresponding to synchronization component, and a second measure comprising a measure corresponding to the plural-bit message component;
Regarding claim 12, the non-transitory computer readable medium of claim 11 in which the plural-bit message component comprises a GTIN;
Regarding claim 13, the non-transitory computer readable medium of claim 9 in which the selecting comprises selecting an image area as the validation point when it has the strongest detectability measure, and when it includes a decodable plural-bit message component;
Regarding claim 14, the non-transitory computer readable medium of claim 9 further comprising instructions for, prior to the act of determining whether the encoded signal can be decoded from the plurality of image areas to obtain a plural-bit message component carried therein, transforming the plurality of located image areas to model distortion;
Regarding claim 15, the non-transitory computer readable medium of claim 14 in which the transforming utilizes blur, rotation or scaling;
Regarding claim 16, the non-transitory computer readable medium of claim 14 in which the transforming utilizes blur, rotation and scaling;
Regarding claim 17, the non-transitory computer readable medium of claim 5 in which said generating one or more detectability measures corresponding to each embedding tile determines whether a plural-bit message component can be decoded from each embedding tile;
Regarding claim 18, the non-transitory computer readable medium of claim 17, in which said selecting one (1) located image area as a validation point based on one or more generated detectability measures for that color channel only selects an image area when a plural-bit message component can be decoded from each embedding tile;
Regarding claim 19, the non-transitory computer readable medium of claim 17, in which when no embedding tile include a decodable plural-bit message component, said selecting one (1) located image area as a validation point selects a validation point from an image area associated with a grid point that includes an encoded signal having a decodable plural-bit message component.
Regarding claim 21, the non-transitory computer readable medium of claim 5 in which said generating information associated with a spatial location of each of the validation points in the image data comprising generating a multi-colored heat map representing encoding strength or code conflicts.
One of ordinary skill in the art would have readily recognized that claims of the instant application are an obvious variant of the claims of Patent ‘439 and differ in terminology.  Therefore it would have been obvious at the time the invention was made to modify the teachings of the claims of Patent ‘439 to arrive at the claims of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kashi (US 6,598,798) teaches a code reader and code reading method for color image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 04, 2022
JAF

/JAMARA A FRANKLIN/               Primary Examiner, Art Unit 2876